DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 10/22/2020. Claims 1-5 and 7-20 are pending and are examined below. 

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
At page 4 of the Remarks section applicant argues the cited references, even in combination fail to disclose the engine is operated with the lean air-fuel ratio to regenerate the particulate filter, but is otherwise operated at stoichiometric air-fuel ratio during the stationary electrical power generation mode. In paragraph [0082] Teraya discloses When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated. The electric power that is generated by the first MG 20 is supplied to the outside of the vehicle 1 via the electric power cable 300. Therefore, one of ordinary skill in the art would recognize that Teraya does disclose the engine is operated with the lean air-fuel ratio to regenerate the particulate filter, but is otherwise operated at stoichiometric air-fuel ratio during the stationary electrical power generation mode.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0298688 A1 (“Teraya”) in view of US 2010/0043404 A1 (“Hebbale”).

Regarding claim 1, Teraya discloses when a transmission shifter is locked in a park position, the transmission shifter locked in the park position when the vehicle is operating in a stationary electrical power generating mode (see [0070] a parking lock device 93 fixes the drive shaft 16, controlled by the ECU 200, so that the drive shaft 16 is not moved. Accordingly, a movement of the vehicle 1 is limited; as well as [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated).
operating the engine with a stoichiometric air- fuel ratio when the particulate filter is not being regenerated when the vehicle is operating in the stationary electrical power generating mode (see [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated. The electric power that is generated by the first MG 20 is supplied to the outside of the vehicle 1 via the electric power cable 300).
	Terraya is not explicit on regenerating a particulate filter including operating an engine with a lean air-fuel ratio and retarded spark timing via a controller, however,
	Hebbale discloses using GPS map traffic info to control performance of aftertreatment devices where regenerating a particulate filter includes operating an engine with a lean air-fuel ratio and retarded spark timing via a controller (see [0039]  One known method utilizes engine control methods, for example, retarding spark timing, to force more heat through the exhaust system. Utilizing occasional periods of increased heat rejection through the exhaust system can achieve elevated temperatures within aftertreatment devices, allowing the vehicle to operate normally in lean or fuel efficient operating modes and occasionally operate in regenerative high heat rejection modes to facilitate aftertreatment functions).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hebbale with the system disclosed by Terraya in order to enhance vehicle performance (Hebbale, [0010]).

Regarding claim 2, Teraya further discloses the transmission shifter is prevented from moving from a park position to drive or reverse position unless a human driver overrides operation of a shift locking device, and where the shift locking device automatically engages to prevent the transmission shifter from exiting park in response to the vehicle operating in the stationary electrical power generating mode (see [0070] a parking lock device 93 fixes the drive shaft 16, controlled by the ECU 200, so that the drive shaft 16 is not moved. Accordingly, a movement of the vehicle 1 is limited; as well as [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated).

Regarding claim 3, Teraya further discloses delivering electrical power from an electric machine onboard the vehicle to an electrical energy consumer off-board the vehicle when the vehicle is operating in the stationary electrical generating mode (see [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated. The electric power that is generated by the first MG 20 is supplied to the outside of the vehicle 1 via the electric power cable 300).

Regarding claim 4, Teraya further discloses the electric machine is coupled to the engine (see Fig. 1 and  [0074] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated. The electric power that is generated by the first MG 20 is supplied to the outside of the vehicle 1 via the electric power cable 300).

Regarding claim 5, Teraya further discloses operating the vehicle in the stationary electrical power generating mode (see [0085] The engine 10 can be operated during the external electric power supply of the vehicle 1. A movement of the vehicle 1 during the electric power supply using the power that is generated by the engine 10 needs to be prevented. Accordingly, in this embodiment, the external electric power supply is allowed in a case where the parking switch is in operation).

Regarding claim 8, Teraya further discloses operating the engine in a second cylinder mode in response to the vehicle operating in the stationary electrical power generating mode while not (see [0070] a parking lock device 93 fixes the drive shaft 16, controlled by the ECU 200, so that the drive shaft 16 is not moved. Accordingly, a movement of the vehicle 1 is limited; as well as [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated).

Regarding claim 9, Teraya further discloses when a transmission shifter is locked in a park position, the transmission shifter locked in the park position when the vehicle is operating in a stationary electrical power generating mode; and not adjusting engine torque in response to accelerator pedal position when the vehicle is operating in the stationary electrical power generating mode (see [0070] a parking lock device 93 fixes the drive shaft 16, controlled by the ECU 200, so that the drive shaft 16 is not moved. Accordingly, a movement of the vehicle 1 is limited; as well as [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated).
	Hebbale discloses regenerating a particulate filter including operating an engine with a lean air-fuel ratio and retarded spark timing via a controller (see [0039]  One known method utilizes engine control methods, for example, retarding spark timing, to force more heat through the exhaust system. Utilizing occasional periods of increased heat rejection through the exhaust system can achieve elevated temperatures within aftertreatment devices, allowing the vehicle to operate normally in lean or fuel efficient operating modes and occasionally operate in regenerative high heat rejection modes to facilitate aftertreatment functions).


Regarding claim 11, Teraya further discloses an electric machine coupled to the engine provides electric power to electric consumers off-board the vehicle when the vehicle is operating in the stationary electrical power generating mode (see [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated. The electric power that is generated by the first MG 20 is supplied to the outside of the vehicle 1 via the electric power cable 300).

Regarding claim 13, Teraya further discloses providing not more than a second threshold amount of power via the engine when the vehicle is operating in the stationary electrical power generating mode and when the particulate filter is not being regenerated, the second threshold amount of power greater than the first threshold amount of power (see [0070] a parking lock device 93 fixes the drive shaft 16, controlled by the ECU 200, so that the drive shaft 16 is not moved. Accordingly, a movement of the vehicle 1 is limited; as well as [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated).



Claims 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0298688 A1 (“Teraya”) in view of US 2010/0043404 A1 (“Hebbale”) in further view of US 2020/0182118 A1 (“Yokoi”).

Regarding claim 7, Teraya in view of Hebbale is not explicit on operating the engine in a first cylinder mode in response to the vehicle operating in the stationary electrical power generating mode while regenerating the particulate filter, however,
	Yokoi discloses a plug-in hybrid vehicle where operating the engine in a first cylinder mode in response to the vehicle operating in the stationary electrical power generating mode while regenerating the particulate filter (see Abstract and [0006] there is provided a plug-in hybrid vehicle which includes a fuel-based power unit using combustion of liquid fuel, an electrical power unit that uses electrical power supplied from a rechargeable battery, an exhaust unit that communicates with the fuel-based power unit and discharges exhaust gas generated by the combustion of liquid fuel, an exhaust gas purification unit that is disposed in a middle part of the exhaust unit to remove impurities contained in exhaust gas, and a charging unit that is electrically connected to the battery and charges the battery with external electrical power, wherein the charging unit includes a heater unit which heats the exhaust gas purification unit by electrical power stored in the battery or external electrical power when the external electrical power is charged to the battery in a state where the fuel-based power unit and the electrical power unit are stopped).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yokoi with the system disclosed by Terraya in view of Hebbale so that the temperature rise time to the catalyst activation temperature can be shortened by performing heating by the heater unit during battery charging, and fuel efficiency performance can be improved (Yokoi, [0012]).

Regarding claim 10, Teraya in view of Hebbale is not explicit on adjusting engine torque in response to accelerator pedal position when the vehicle is not operating in the stationary electrical power generating mode, however,
	Yokoi discloses adjusting engine torque in response to accelerator pedal position when the vehicle is not operating in the stationary electrical power generating mode (see [0030] when only the output torque of the engine DE is insufficient for the required torque according to the operation amount of an accelerator pedal (not illustrated) by a driver, the motor generator 24 drives the electrical power supplied to the inverter 25 via the battery 26 as a motor. Also, the driving power of the motor generator 24 assists the rotational power of the left and right drive wheels 16 by the power transmission unit 10 from the power take-off mechanism 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yokoi with the system disclosed by Terraya in view of Hebbale so that the temperature rise time to the catalyst activation temperature can be shortened by performing heating by the heater unit during battery charging, and fuel efficiency performance can be improved (Yokoi, [0012]).

Regarding claim 12, Teraya in view of Hebbale is not explicit on providing not more than a first threshold amount of power via the engine when the vehicle is operating in the stationary electrical power generating mode and when the particulate filter is being regenerating, however,
	Yokoi discloses providing not more than a first threshold amount of power via the engine when the vehicle is operating in the stationary electrical power generating mode and when the particulate filter is being regenerating (see [0050]-[0052] The ECU 50 operates the first heater unit 43 when the exhaust temperature measured by the first exhaust temperature sensor 37 is equal to or lower than 200.degree. C. and the ECU 50 controls the first heater unit 43 not to operate when the exhaust temperature measured by the first exhaust temperature sensor 37 is higher than 200.degree. C. Therefore, when the exhaust temperature is higher than 200.degree. C., it is possible to prevent the first heater unit 43 from heating and consuming electrical power unnecessarily; as well as The ECU 50 operates the second heater unit 44 when the exhaust temperature measured by the second exhaust temperature sensor 38 is equal to or lower than 200.degree. C. and the ECU 50 controls the second heater unit 44 not to operate when the exhaust temperature measured by the second exhaust temperature sensor 38 is higher than 200.degree.C).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yokoi with the system disclosed by Terraya in view of Hebbale so that the temperature rise time to the catalyst activation temperature can be shortened by performing heating by the heater unit during battery charging, and fuel efficiency performance can be improved (Yokoi, [0012]).



Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0280678 A1 (“Tate”) in view of US 2020/0182118 A1 (“Yokoi”).

Regarding claim 14, Tate discloses an engine; an electric machine coupled to the engine; and a controller including executable instructions stored in non-transitory memory to log date and time data to controller memory that indicates when a vehicle is operating in a stationary electrical power generating mode (see [0014] The control module 19 communicates vehicle identification information to the remote access server 40 including the vehicle owner and/or account name, time and date, the geographic location of the vehicle generated by the GPS 15 at known resolution and accuracy, and a presence of electric power flow thereat as indicated by the electric power meter 13. Vehicle identification information in the form of vehicle make, model, model year, VIN, color, and/or other parameters may also be communicated. The remote access server 40 is operative to command the control module 19 to control the electric power flow through the electric power meter 13 in one embodiment);
Where the engine is operated while he vehicle is stationary to generate electrical poser via the electrical machine for one or more off-board electric power consumers (see [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated. The electric power that is generated by the first MG 20 is supplied to the outside of the vehicle 1 via the electric power cable 300).
	Tate is not explicit on logging date and time data to controller memory that indicates when the vehicle is operating in a mode other than the stationary electrical power generating mode, and regenerate a particulate filter including operating the engine with a lean air-fuel ratio when a vehicle is expected to operate in a stationary electrical power generating mode for a predetermined amount of time based on the date and time data logged to controller memory that indicates when the vehicle is operating in the stationary electrical power generating mode, however,
	Yokoi disclose logging date and time data to controller memory that indicates when the vehicle is operating in a mode other than the stationary electrical power generating mode, and regenerate a particulate filter including operating the engine with a lean air-fuel ratio when a vehicle is expected to operate in a stationary electrical power generating mode for a predetermined amount of time based on the date and time data logged to controller memory that indicates when the vehicle is operating in the stationary electrical power generating mode (see [0062] the ECU 50 determines whether the storage amount (SOC) of the battery 26 is equal to or more than a predetermined value. When the storage amount of the battery 26 is equal to or more than the predetermined value (Yes), the ECU 50 shifts to Step S4. When the ECU 50 does not determine that the storage amount of the battery 26 is equal to or more than the predetermined value (No), the ECU 50 loops to Step S2 in order to prioritize external charging. Also, the predetermined value for the storage amount of the battery 26 may be converted to a travelable distance or the like, besides the storage amount of the battery 26, such as the approximate traveling distance traveled by using the battery 26 depending on the remaining charge amount when the so-called full charge is set as 100%).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yokoi with the system disclosed by Tate so that the temperature rise time to the catalyst activation temperature can be shortened by performing heating by the heater unit during battery charging, and fuel efficiency performance can be improved (Yokoi, [0012]).

Regarding claim 18, Tate is not explicit on operate the engine in a first cylinder mode in response to the vehicle operating in the stationary electrical power generating mode while regenerating the particulate filter, however,
	Yokoi discloses operate the engine in a first cylinder mode in response to the vehicle operating in the stationary electrical power generating mode while regenerating the particulate filter, where operating the engine in the first cylinder mode includes operating the engine with a first number of cylinders deactivated (see [0050]-[0052] The ECU 50 operates the first heater unit 43 when the exhaust temperature measured by the first exhaust temperature sensor 37 is equal to or lower than 200.degree. C. and the ECU 50 controls the first heater unit 43 not to operate when the exhaust temperature measured by the first exhaust temperature sensor 37 is higher than 200.degree. C. Therefore, when the exhaust temperature is higher than 200.degree. C., it is possible to prevent the first heater unit 43 from heating and consuming electrical power unnecessarily; as well as The ECU 50 operates the second heater unit 44 when the exhaust temperature measured by the second exhaust temperature sensor 38 is equal to or lower than 200.degree. C. and the ECU 50 controls the second heater unit 44 not to operate when the exhaust temperature measured by the second exhaust temperature sensor 38 is higher than 200.degree.C).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yokoi with the system disclosed by Terraya in view of Hebbale so that the temperature rise time to the catalyst activation temperature can be shortened by performing heating by the heater unit during battery charging, and fuel efficiency performance can be improved (Yokoi, [0012]).


Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0280678 A1 (“Tate”) in view of US 2020/0182118 A1 (“Yokoi”) in further view of US 2015/0298688 A1 (“Teraya”).

Regarding claim 15, Tate in view of Yokoi is not explicit on to not adjust engine torque in response to accelerator pedal position when the vehicle is operating in the stationary electrical power generating mode, however,
	Teraya discloses not adjusting engine torque in response to accelerator pedal position when the vehicle is operating in the stationary electrical power generating mode (see [0070] a parking lock device 93 fixes the drive shaft 16, controlled by the ECU 200, so that the drive shaft 16 is not moved. Accordingly, a movement of the vehicle 1 is limited; as well as [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Terraya with the system disclosed by Tate in view of Yokoi so that  electrical loss attributable to boosting can be reduced when electric power is supplied to the outside of the vehicle (Terraya, [0019]).

Regarding claim 16, Tate in view of Yokoi is not explicit on lock a transmission shifter in a park position when the vehicle is operating in the stationary electrical power generating mode, however 
	Terraya discloses on lock a transmission shifter in a park position when the vehicle is operating in the stationary electrical power generating mode (see [0070] a parking lock device 93 fixes the drive shaft 16, controlled by the ECU 200, so that the drive shaft 16 is not moved. Accordingly, a movement of the vehicle 1 is limited; as well as [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Terraya with the system disclosed by Tate in view of Yokoi so that  electrical loss attributable to boosting can be reduced when electric power is supplied to the outside of the vehicle (Terraya, [0019]).

Regarding claim 17, Tate in view of Yokoi is not explicit on operate the engine with a stoichiometric air-fuel ratio when the particulate filter is not being regenerated when the vehicle is operating in the stationary electrical power generating mode, however,
(see [0070] a parking lock device 93 fixes the drive shaft 16, controlled by the ECU 200, so that the drive shaft 16 is not moved. Accordingly, a movement of the vehicle 1 is limited; as well as [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Terraya with the system disclosed by Tate in view of Yokoi so that  electrical loss attributable to boosting can be reduced when electric power is supplied to the outside of the vehicle (Terraya, [0019]).

Regarding claim 19, Tate in view of Yokoi is not explicit on operate the engine in a second cylinder mode in response to the vehicle operating in the stationary electrical power generating mode while not regenerating the particulate filter, however,
Terraya discloses operate the engine in a second cylinder mode in response to the vehicle operating in the stationary electrical power generating mode while not regenerating the particulate filter where operating the engine in the second cylinder mode includes operating the engine with a second number of cylinders deactivated, different than the first number of cylinders. (see [0070] a parking lock device 93 fixes the drive shaft 16, controlled by the ECU 200, so that the drive shaft 16 is not moved. Accordingly, a movement of the vehicle 1 is limited; as well as [0082] When external electric power supply is selected by the switch 314, the vehicle 1 performs external electric power supply. Specifically, the first MG 20 is driven by the engine 10 and electric power is generated).


Regarding claim 20, Tate in view of Yokoi is not explicit on is not explicit on retard engine spark timing in response to operating the vehicle in the stationary electrical power generating mode, however,
	Terraya discloses retard engine spark timing in response to operating the vehicle in the stationary electrical power generating mode (see [0040] and [0082] The fuel injection device 104 injects an appropriate amount of fuel to each of the cylinders at an appropriate time based on a control signal S1 from the ECU 200. The ignition device 105 has a plurality of spark plugs corresponding respectively to the plurality of cylinders. The ignition device 105 sparks the spark plugs for the respective cylinders at an appropriate ignition timing based on a control signal from the ECU 200).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Terraya with the system disclosed by Tate in view of Yokoi so that  electrical loss attributable to boosting can be reduced when electric power is supplied to the outside of the vehicle (Terraya, [0019]).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665